AFFIRM; and Opinion Filed June 26, 2013.




                                                      S  In The
                                                   Court of Appeals
                                            Fifth District of Texas at Dallas

                                                    No. 05-12-00021-CR

                                       ANTHONY GLENN DAVIS, Appellant
                                                    V.
                                        THE STATE OF TEXAS, Appellee

                                On Appeal from the 265th Judicial District Court
                                             Dallas County, Texas
                                     Trial Court Cause No. F10-61184-R

                                                     OPINION
                                  Before Justices FitzGerald, Fillmore, and Richter 1
                                             Opinion by Justice Richter
          A jury convicted Anthony Glenn Davis of aggravated robbery. He now complains in six

issues that the trial court erred in permitting and excluding certain testimony, permitting the State

to question appellant about the credibility of other trial witnesses, and permitting the prosecutor

to argue facts not in evidence. Concluding appellant’s arguments are without merit, we affirm

the trial court’s judgment. Because appellant does not challenge the sufficiency of the evidence

against him, we will confine our fact recitations to their applicable issues.

          Appellant’s first and second issues pertain to testimony given by a fingerprint

identification expert. The complainant in this case testified that appellant robbed her at gunpoint,

forcing her to move from the driver’s seat to the passenger seat of her car. He then drove to an


   1
       The Hon. Martin Richter, Justice, Assigned
ATM machine and forced her to withdraw $400 and give it to him. Other trial testimony

revealed that a fingerprint had been taken from the gear shift knob of the complainant’s car.

Dyna Osuna, a forensic fingerprint expert, testified that she received the fingerprint and

conducted computer analysis to find potential subjects for comparison. Over appellant’s hearsay

objection, Osuna stated that the computer system linked the fingerprint to appellant.

       After the computer showed appellant as a match for the fingerprint, Osuna compared the

fingerprint from the car with a ten-print card from appellant and determined there was a match.

She then passed the prints on to another examiner to confirm her determination. If the examiner

had differed with Osuna about the fingerprint analysis, then a supervisor would have passed the

work on to yet another examiner to perform the print analysis.            Osuna testified that the

supervisor did not have to pass the work along to another examiner.

       After Osuna confirmed that her supervisor did not have to pass on the work to another

examiner, appellant objected that the State could not “talk about scientific tests without the

actual performer of the test being present.” The trial court overruled the objection, then Osuna

testified (without objection) that once the analysis was verified, she notified the detective in the

case. She testified, “And then once that was done, the whole case file goes back to the other

examiner that verified my prints, they conduct another evaluation of my whole case file, make

sure everything matches and says what it should be, and then it goes to my supervisor who then

also does a tech review on my case files.” Osuna further testified that she had compared the

fingerprint from the car to fingerprints she had collected from appellant that morning and

confirmed that the car fingerprint belonged to appellant.

       In his first issue, appellant complains the trial court violated his right to confrontation

when it permitted Osuna to testify that her peer reviewer agreed with her conclusion. But

appellant did not object to the testimony in a timely manner. By the time appellant objected,

                                                –2–
Osuna had already testified that a supervisor did not have to reassign her work because she and

the peer reviewer agreed on their conclusions. She explained that in the case where the peer

reviewer disagrees with the first analyst’s conclusions, “the supervisor would hand that case to

another examiner, without giving them the background, to let them determine whether that print

was made.” Appellant did not object when the prosecutor asked, “Did that happen at all in this

case?” He did not object until after Osuna responded to the question, “No, ma’am.”

       To preserve a claim of Confrontation Clause error, a defendant must make a timely and

specific objection to the complained-of evidence. See Davis v. State, 313 S.W.3d 317, 347 (Tex.

Crim. App. 2010). If a defendant fails to object until after an objectionable question has been

asked and answered and he cannot show a legitimate reason to justify the delay, his objection is

untimely and error is waived. Lagrone v. State, 942 S.W.2d 602, 618 (Tex. Crim. App. 1997).

Appellant offers no explanation to justify why his objection followed the answer rather than the

question in this case. Accordingly, by failing to object in a timely fashion at trial, he has waived

his complaint for appeal. We resolve appellant’s first issue against him.

       In his second issue, appellant complains the trial court permitted Osuna to testify about

the results of the computer analysis of the car fingerprint. He argues that the computer’s

identification of appellant as the source of the fingerprint amounted to hearsay testimony.

Hearsay consists of a statement, other than one made by the declarant while testifying at the trial

or hearing, offered in evidence to prove the truth of the matter asserted. A declarant is a person

who makes a statement. Stevenson v. State, 920 S.W.2d 342, 343 (Tex. App.—Dallas 1996, no

pet.) (citing Tex. R. Evid. 801). Here, Osuna received the analysis from a computer, not a

person. By definition, therefore, the computer was not a declarant and the information was not

hearsay.




                                                –3–
        This is not a situation where the information provided by the computer was merely

feedback of computer-stored data, which would be hearsay. The information reflected on the

computer readout is the result of the computer’s internal operations. Because the computer in

this case was not a declarant, the data it generated was not a statement and could not be hearsay.

See id. at 343–44. Because appellant’s hearsay objection was without merit, the trial court did

not err in overruling it. We resolve appellant’s second issue against him.

        In his next issue, appellant complains about a police officer’s testimony at punishment

revealing that when he was arresting appellant for an additional offense, he observed appellant

with cocaine. Officer Nathan Delahoussaye testified that while he was on patrol in uniform for

the Dallas Housing Authority in an apartment parking lot, he saw appellant with two other men

he knew did not live in the complex. As he approached the three men, they walked away from

him. When he called out to the men, appellant’s companions walked to him but appellant

continued walking away.

        Delahoussaye called out to appellant again. Then appellant turned around. Delahoussaye

testified,

               He turned around. I observed a glass crack pipe in his hand. He placed
        his hand in his coat pocket. I walked towards him, said, Take your hands out of
        your pockets. At that point he took his hands out of the pockets again, he handed
        me the glass crack pipe, I took that from him. I started kind of walking beside
        him, we were going to walk back to the police car between the vehicles. At that
        point he put his hands back in his pockets. I told him again, Take your hands out
        of your pockets. At that point he took his hands out.

Delahoussaye stated that when appellant complied with his request to take his hands out of his

pockets, “he took his hands out very quickly, started to spin around. I noticed a large piece of

white crack cocaine in his hand.”

        At that point, there was an unreported discussion at the bench. Afterward, the trial court

instructed appellant to state his objection. Appellant then objected that he was not given notice


                                               –4–
under code of criminal procedure article 37.07 of the possession of cocaine and also that “there

has been improper foundation as far as laying a scientific foundation for testimony regarding the

actual substance of cocaine.” The State agreed that Delahoussaye “did not have the training to

say whether or not that was drugs, so we’ll move past that.” The trial court sustained appellant’s

objection. When appellant requested that the judge ask the jury to disregard the evidence, the

trial judge said, “Members of the jury there was a reference to a crack pipe. I’m instructing you

to disregard that.”

       When the prosecutor pointed out that the parties had actually agreed that testimony about

the rock was inadmissible, the trial judge stated, “Well, he objected on the side-bar as to the

paraphernalia . . . . That’s the extraneous offense, correct?” The prosecutor then said she

thought appellant’s objection was “to the rock, he couldn’t say whether or not it was tested.”

The trial judge responded, “He said over here drug paraphernalia.” Appellant never participated

in the exchange or raised an additional objection. The trial judge said, “So disregard that.” At

that point, appellant moved for a mistrial, which the trial court denied.

       Afterward, the officer continued,

              He turned around. He was trying to place something in his mouth; I don’t
       know, it was a white substance in his mouth. I reached up and slapped his hand to
       prevent him from placing something in his mouth, I knocked his hand down,
       continued to spin around, lost sight of whatever he had in his hand. He was going
       around, I grabbed ahold of him. He’s pulling around, pushed me, punched me in
       the chest.

After punching Delahoussaye, appellant fled from him, running approximately four blocks

through residences and jumping over a fence. He was later apprehended and arrested.

       Appellant complains that the trial court erred in denying his motion for mistrial “after a

lay witness without qualification testified to whether a substance was cocaine.” To the extent

appellant is complaining about the crack pipe testimony, the jury was specifically instructed to

disregard that testimony, and nothing in the record indicates the jury was unable to follow the
                                                –5–
trial court’s instruction. Generally, an instruction to disregard cures any prejudicial effect of

inadmissible testimony. See Hawkins v. State, 135 S.W.3d 72, 84–85 (Tex. Crim. App. 2004).

Thus, he cannot show any harm caused by the denial of his motion for mistrial based on the

crack pipe testimony.

       As for the testimony about a rock of crack cocaine, we question whether appellant

preserved this matter for review. The prosecution agreed that the officer did not have the

expertise to determine the nature of the rock, and the trial court sustained appellant’s objection.

But when the trial court instructed the jurors that they were to disregard the testimony pertaining

only to the crack pipe, the State alone argued to the court that the sustained objection related to

the crack itself and not the pipe. Appellant never entered into the discussion of what the

instruction to disregard should reference, and he never objected to the instruction given by the

trial judge. Nor did he specify the basis of his motion for mistrial. Thus, by not making the trial

court aware of his particular objection to limiting the instruction to disregard to the crack pipe

only, he has failed to preserve this complaint for appeal. See TEX. R. APP. P. 33.1.

       Moreover, we cannot see how appellant was harmed by the testimony. In light of the fact

that Delahoussaye testified later that he saw appellant with a “white substance” and that

appellant assaulted him while attempting to flee, we cannot conclude that the trial court’s failure

to instruct the jury to disregard the evidence that Delahoussaye called the rock “crack” affected

appellant’s substantial rights. Surely, if the jury believed the testimony of Delahoussaye, the

testimony that appellant assaulted a uniformed police officer made a greater impression than that

he was seen with a rock of cocaine. See TEX. R. APP. P. 44.2(b). We resolve appellant’s third

issue against him.

        In his fourth issue, appellant complains that he was not permitted to testify about the

underlying details of his prior murder conviction at the punishment hearing.           Outside the

                                               –6–
presence of the jury, appellant testified that the murder case in which he pleaded guilty “was a

self-defense case.” Appellant continued,

       The guy came back, he had drawn a revolver on me and we—me and the guy that
       was talking, he walked off. And when he walked off he was talking to another
       guy that . . . was his uncle. And when he turned around, he was cocking the gun
       and he pointed the gun straight at me and then we just started shooting at each
       other so it was self-defense.

The trial court sustained the State’s objection to the testimony and instructed the defense that

they were not to go into the matter during appellant’s testimony before the jury. The trial judge

also instructed the jury to disregard appellant’s comment before the jury that the murder case

was a “self-defense case.”

       Appellant complains that the evidence was admissible under code of criminal procedure

article 37.07 and to promote the objectives of punishment and rehabilitation under penal code

section 1.02. Article 37.07, section 3(a) has been described as permitting both the State and the

defense to describe the details of prior offenses. See Hambrick v. State, 11 S.W.3d 241, 243

(Tex. App.—Texarkana 1999, no pet.). Even if the trial court erred in excluding the testimony,

however, appellant was not harmed.

       Appellant was convicted of aggravated robbery.         Other evidence adduced at guilt-

innocence and punishment showed he had committed two other aggravated robberies within days

of the instant offense. Although the complainant in each of the aggravated robberies claimed

appellant had used a gun in the offense, appellant denied using a gun to commit two of the

aggravated robberies and claimed he had not robbed the third complainant at all. In addition,

testimony at the punishment hearing showed that—in addition to pleading guilty to and being

convicted of murder—appellant had been convicted of robbery and two different evading arrest

offenses. Attempting to explain his interaction with Delahoussaye, appellant said that the officer




                                               –7–
was mistaken in his belief that appellant was holding drugs and denied that he ever punched the

officer.

           Appellant’s explanation for his criminal history was that he had just “got on the wrong

side of the law” and “made some mistakes in life.” During jury argument on punishment, the

defense conceded, “You know, [appellant] has a past and [you] have heard about it, and as far as

the paragraph, you should find it true because he was . . . in TDC and that would be appropriate.”

The enhancement paragraph defense counsel was referencing was the murder offense for which

he wanted to offer his self-defense testimony.

           It is clear from appellant’s ninety-nine year sentence that the jury did not believe

appellant’s claims regarding his prior offenses. Accordingly, any claim by appellant that he had

committed the murder offense in self-defense but nevertheless pleaded guilty to the charge could

not have affected his substantial rights. See TEX. R. APP. P. 44.2(b). We resolve appellant’s

fourth issue against him.

           Appellant complains in his fifth issue that the trial court erred when it permitted the

prosecutor to cross-examine him about the credibility of other witnesses.         He specifically

complains of questions by the prosecutor asking appellant if he believed the complainant had lied

and asking appellant how many lies “have we got so far” when appellant denied committing

various acts of misconduct while in prison. Appellant alleges there were “two distinct instances”

of this type of questioning at trial.

           As to the complainant, the following exchange took place between appellant and the

prosecutor:

                 Q. Before we go too much further let me give you the opportunity.
           You’re telling this jury that you didn’t have anything in your hand and that
           woman got on that stand and absolutely bald faced lied to them?

                  A. I did not have a weapon in my hand.


                                                 –8–
                      [defense counsel]:     Judge, I’m going to object to comparing
       testimony.

                      THE COURT: Overruled.

                Q. (By [the prosecutor]) That lady lied to this jury from what you’re
       telling them, right?

               A. Right, I didn’t have a weapon.

               Q. She lied?

               A. I didn’t have a weapon, she was scared.

                       [defense counsel]: Judge, I object. They can pose a question to
       [appellant] but it’s improper to ask whether a witness lied or not.

                      THE COURT: Overruled.

Because appellant did not object to this testimony in a timely fashion, he has waived his

complaint pertaining to it. See TEX. R. APP. P. 33.1.

       Appellant next complains that the trial court erred in overruling his objection to the

prosecutor’s question of him, “How many lies have we got so far do you think?” The question

occurred in the context of the prosecution’s cross-examination of appellant regarding offenses he

may have committed when he was imprisoned. The questioning, in relevant part, follows.

               Q. [prosecutor] Would you remember threatening a police officer or a
       detention officer?

               A. In the penitentiary they can easily say you threatened someone and
       they just write you up. I ain’t threaten [sic] no one, sir.

               Q. So they lied?

               A. I didn’t threaten no one. You—

                      [defense counsel]: Assuming facts not in evidence, he denied it.

                      THE COURT: Overruled.

               Q. [prosecutor] So if Officer Bailey had written up a report on that of you
       [sic] that would be a lie, correct?

               A. They can easily say that you done [sic] something and you done it.
       That’s the way it work in TDC. . . .
                                            –9–
                Q. Sir, are you saying you didn’t?

                A. I didn’t. That’s what I said, yes, sir.

                Q. So if they said that, they would be lying; right?

                A. They would be lying.

                                                 ...

                Q. On March 1st . . . 1995, did you expose yourself to Officer Benson?

                                                 ...

                A. Did —no, sir, I didn’t expose myself, I was getting dressed in my cell.

                Q. That would be a lie. . . .

                                                 ...

            Q. On November 18, 1996, did you assault and take a wristwatch of a
       member of the TDCJ staff?

                A. No.

                Q. So that would be a lie, correct? That would be a lie, correct?

                A. That’s right, I ain’t—

                Q. How many lies have we got so far do you think?

                A. In TDC you can easily say a inmate [sic] done something, it’s done
       [sic].

                     [defense counsel]: Judge, I’m going to object there is no evidence.
       He’s been asked allegations and he has responded. To compare an allegation to
       make him make the statement that it is a lie is inappropriate. I object on that
       basis.

                         THE COURT: I overruled.

       The cross-examination of appellant continued in this way.             The prosecutor also

questioned appellant about his extraneous offenses.

              Q. And this jury has already heard about [sic] from Officer Delahoussaye.
       He had to deal with you in 2009, correct?

                A. That was evading arrest. That was evading arrest, yes.


                                                –10–
               Q. The one they heard from, right?

               A. Yes.

               Q. But he lied, correct?

               A. I didn’t hit him though.

               Q. Sir, that would be a lie—

               A. That’s a lie, I did not hit Officer Bailey sir.

               Q. How many lies are we on now?

               A. How many lies are we on?

               Q. Have you been keeping count at all?

                       [defense counsel]: Judge, objection to relevance.

                       THE COURT: Overruled. . . .

       The prosecutor continued to explore this line of questioning when cross-examining

appellant about the other robberies the State alleged appellant had committed.

             Q. And you’re telling this jury that your interaction with [Padilla] was he
       wanted you to go buy drugs?

               A. That what that was all about.

               Q. So he lied.

               A. If he was being robbed, why wouldn’t he tell the police when we was
       in the Wal-Mart? . . .

              Q. Do you not hear the question? Let me ask you it again then? You’re
       saying he’s lying.

               A. He is lying.

                                                 ...

              Q. And Mr. Gutierrez, that’s all just a big lie ‘cause you’ve never been
       around him before.

               A. I don’t know him. Do you got a video showing that I know him.

                                                 ...

               Q. [prosecutor] So he lied, correct?
                                              –11–
               A. Correct.

               Q. How many lies we on now?

               A. You know, I don’t know.

       Appellant argues that the trial court committed reversible error when, over his objections,

it permitted the State to force him to attest to the truth or falsity of another witness during “two

distinct instances at trial.” It is obvious from the record that there were far more than two

instances of this line of questioning at trial, and appellant objected to almost none of them. To

the extent appellant is arguing that the State was permitted to question him about the veracity of

witness testimony, he cannot show how he was harmed by any error in permitting the

questioning. Because the State questioned appellant on this basis on multiple occasions without

a defense objection and appellant offered testimony about whether his accusers were lying, any

error included in the two instances in the record where appellant did make an objection was

rendered harmless by the additional questions and answers. See Dreyer v. State, 309 S.W.3d
751, 754 (Tex. App.—Houston [14th Dist.] 2010, no pet.).

       Moreover, the nature of appellant’s denials of the State’s witnesses’ claims was such that

the only implication from his challenges to their claims could be that the State’s witnesses were

lying, even if appellant had not specifically uttered the words. His assertion that the witnesses

were lying did not contribute in any meaningful way to his claims that the State’s witnesses did

not accurately describe the extraneous offenses, so any error in the two occasions where his

objections were overruled was harmless. We resolve appellant’s fifth issue against him.

       In his final issue, appellant complains that the prosecutor argued facts not in evidence

when she mentioned his prison time during her closing argument. The prosecutor stated, “You

also heard some of the things that happened while he was in prison. From there he was

released—” Defense counsel’s objection that “[t]here were questions asked that were denied”


                                               –12–
was not ruled upon, and the trial judge stated, “The jury will recall the testimony.” Appellant did

not object to the trial judge’s comments and instead thanked the judge when he instructed the

jurors to recall the testimony. By failing to obtain an adverse ruling on the record or object to the

trial court’s refusal to rule on his objection, appellant has waived his complaint for appeal. See

TEX. R. APP. P. 33.1; Thierry v. State, 288 S.W.3d 80, 85 (Tex. App.—Houston [1st Dist.] 2009,

pet. ref’d). We resolve appellant’s sixth issue against him.

       We affirm the trial court’s judgment.




                                                    /Martin Richter/
                                                    MARTIN RICHTER
                                                    JUSTICE, ASSIGNED

Do Not Publish
TEX. R. APP. P. 47

120021F.U05




                                               –13–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

ANTHONY GLENN DAVIS, Appellant                         On Appeal from the 265th Judicial District
                                                       Court, Dallas County, Texas
No. 05-12-00021-CR         V.                          Trial Court Cause No. F10-61184-R.
                                                       Opinion delivered by Justice Richter.
THE STATE OF TEXAS, Appellee                           Justices FitzGerald and Fillmore
                                                       participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 26th day of June, 2013.




                                                   /Martin Richter/
                                                   MARTIN RICHTER
                                                   JUSTICE, ASSIGNED




                                                –14–